DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/14/2021.
Claims 1-2, 4, 6-9, 11-13, 15, 17, and 19-20 are amended.
Claims 3 and 14 are cancelled.
Claims 1-2, 4-13, and 15-21 are pending in the application. 
The objections to claims 2, 4, 6-7, 13, 15 and 17 are withdrawn because the claims have been amended which overcome the objections.
The 101 rejections against claims 1-2, 4-13 and 15-21 are withdrawn because the claims have been amended which overcome the rejections.
The 112(b) rejections to claims 8 and 19 are withdrawn because the claims have been amended which overcome the rejection.  However, the amendment raises new issues and new rejections are made against the claims.

Response to Applicant’s Arguments
Regarding claims 1-8, 10-19, and 21, The Applicant argues starting in the middle of page 7 of the Remarks filed on 04/14/2021 that Chandrasekharapuram (US 
The Applicant’s argument that Chandra lacks the disclosure of a limitation of the amended claim 1, “a second system that is different from the first system”.  The Applicant’s argument is fully considered.  However, the Applicant’s argument is not persuasive.  The Examiner respectfully disagree and asserts that Chandra teaches the limitation.  In paragraph [0047], Chandra discloses a production testing is configured to test and monitor (during the test) network-based production service. Although the Applicant argues that this system is the same as that of the first system.  As a principle of equivalent, when one system can perform exactly as the other system, then one system can merely be replaced by another system and performing the steps recited the claim would produce a same and expected result.  As a result, the teaching is equivalent.  The claim do not add any limitations to narrow the scope of the invention so that the first system cannot be simply replace the second system.  Furthermore, as can be seen in the amended claim 8, the second system can be a combination of the first system and another different system.  Without specifics of how the “another different system” is used in the combination, the “first system” portion of the combination can perform the exact steps recited in claim 1.  In paragraph [0047], Chandra further clarify the production test system 120 can be implemented at the same entity or different entity than the production system (Chandra [0047], Scalable production test system 120, in some embodiments, may be implemented at a same entity as network-based production service 100. In alternate embodiments, scalable production test system 120 is implemented separately from network-based production service 100.).  As a result, Chandra teaches the limitation.
The Applicant further argues that Chandra fails to teach the following limitation of the amended claim 1 “altering at least a portion of the timestamps of a first portion of the plurality of transactions such that the second data stream spans a total time shorter than the first data stream” and “duplicating at least a second portion of the plurality of transactions”.  The Applicant’s argument is fully considered.  However, the arguments are not persuasive.  The Examiner respectfully disagree and asserts that Chandra teaches both limitations above. With regard to the limitation “altering at least a portion of the timestamps of a first portion of the plurality of transactions such that the second data stream spans a total time shorter than the first data stream”, Chandra’s teaching in paragraph [0059-0060] the 3 days of data is combined into a single day and the time stamps of the production requests are altered to reflect the current time.  As a result, all of time stamps of the 3 days of data are changed to time stamp within a single day (Chandra [0059] ... As another example, the test plan may combine production request data from a similar time frame from multiple days to simulate peak traffic in the production service. In some embodiments, the test plan may include instructions corresponding to the data. For example, the time stamps saved with the production request data may need to be altered to reflect the current time.  
In conclusion, Chandra teaches all limitations of the amended claim 1, and as a result, Chandra teaches all limitations of the dependent claims and the corresponding amended system claims 12-13, 15-19, 21 and amended medium claim 11.

Regarding 103 rejection for claims 9 and 20, the Applicant provided several arguments in page 11 of the Remarks against the rejections of claim 9 and 20 using the teachings of Chandra in view of O’Byrne (US 20130013584 A1, hereinafter O’Byrne).  The arguments are fully considered.  However, the examiner respectfully disagree and asserts that Chandra in view of O’Byrne teaches the limitations of claims 9 and 20.  Specifically, the Applicant provides the following arguments.
The Applicant argues that “the added reference not 
The Applicant argues that “O’Byrne appears to be an improper reference for combining with Chandra. O’Byrne relates to systems and methods of database consistent sample data extraction which has nothing to do with simulating transaction load on a system, which is the subject of Chandra.”  The Examiner respectfully disagrees and asserts that the combination of teachings is proper.  The reason is that O’Byrne does not need to teach every limitation of the claims.  However, O’Byrne also teaches a method of testing that include the use of production data, see O’Byrne’s abstract and paragraph [0003].  O’Byrne further discloses a sample data extraction process which is also taught by Chandra, and is an important part of load testing as already seen in the rejection above for the independent claims 1 and 12.  The Applicant further argues that Chandra teaches away from the combination because Chandra suggests to load test the actual production system (Applicant Remarks, bottom of page 11, “the Office Action's suggested rational that a production system may be affected if complex queries are run on the system for development purposes and testing as suggested in O'Byrne appears to run counter to Chandra's teaching at least in paragraph 21 that the production system actually itself is loaded and tested. Thus, one of ordinary skill in the art, with Chandra in front of him would be discouraged from doing what the Office Action is suggesting, and hence would not make such a combination. Indeed, doing what the Office Action suggests would defeat a primary purpose of Chandra, which is to test the actual production system under load. Thus, Chandra itself teaches away from the proposed combination”).  The Examiner respectfully disagree.  In paragraph [0047], 120 is implemented separately from network-based production service 100.) Furthermore, O’Byrne teaches that the same system 600 is used to house the source database, and an additional component, Sample DB 670, as shown in O’Byrne Figure 6. 
    PNG
    media_image1.png
    727
    1136
    media_image1.png
    Greyscale
.  (O’Byrne [0042] The system 600 also includes a generating module 665 to generate a sample database 670 from the sample data of the one or more master tables and the filtered dependent tables).  As a result, reasons provided by the Applicant are not persuasive and the combination of 

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:
Regarding claims 8 and 19, the claims recite the following limitation: “the second system is any one of: a combination of the first system and a system different than the first system, a system identical to the first system”.  It should be “the second system is any one of: a combination of the first system and a system different than the first system, or a system identical to the first system”. 
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-13, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 11 and 12, the claims recite “configuring a second system that is different from the first system”.  It is unclear if the limitation defines the second system as not the first system, or the second system is configured differently than the first system.  According the instant applicant’s specification, paragraph [0028] “… a second system executes the processing, where the second system is identical to the first system. In some embodiments, the second system may be the first system. It may be advantageous to configure the first system to set up secondary components, e.g., memory space, storage space, database tables and the like”.  For the purpose of prior art examination, the limitation is interpreted as best understood.	Regarding dependent claims 2, 4-10, 13, and 15-21, the claims are rejected for the same reasons as that of the independent claims.
	Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 8 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	Regarding claims 8 and 19, the claims recite “… the second system is any one of: a combination of the first system and a system different than the first system, a system identical to the first system”.  Since the second system can be “a system identical to the first system”, this limitation does not narrow the scope of the independent claims 1 and 12 respectively, but instead is in conflict with the limitations of independent claims 1 and 12, where they recite “a second system that is different from the first system”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-13, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekharapuram (US 20150186236 A1, hereinafter Chandra).
Regarding claim 1, Chandra teaches a method for simulating data system scaling, comprising:
	receiving a first data stream including a plurality of transactions (Chandra [0024] ... The client request data is received by network-based production service 100 and processed in network-based production service 100. .... The captured client request data is stored in production request data store 130 for subsequent use by scalable production test system 120; Chandra [0021] Examples of client request data are one or more web page requests, selecting an object in the web page, one or more of the steps of the check-out process [Examiner note: the client request data as the first data stream, one or more of the steps of the check-out process as transactions]), wherein each of the plurality of transactions includes at least a timestamp and an event (Chandra [0021] Examples of client request data are one or more web page requests, selecting an object in the web page, one or more of the steps of the check-out process; Chandra [0024] … A time stamp and other identifying information are stored with the production request data, in some embodiments [Examiner note: time stamp as timestamp, a check-out of a check-out process as an event]), wherein the first data stream is directed at a first system (Chandra, Fig. 1

    PNG
    media_image2.png
    580
    895
    media_image2.png
    Greyscale
 ; Chandra [0024] ... The client request data is received by network-based production service 100. [Examiner note: The Network-based Production Service 100 as the first system]); 
		generating a simulated second data stream based on the first data stream (Chandra [0031] As indicated in 220, in some embodiments, a test plan is created to simulate loads on the production service using production request data. .... In some embodiments, the test plan specifies what production request data will be combined to create a given test profile; Chandra [0032] Examples of test profiles specified by the test plan are a straight replay of the production request data for a standard timeframe, a replay of filtered production request data, and/or a combination of several standard timeframes of production request data for a test during a given [Examiner note: the request production data used for replay by the test plan, which was filtered or combined as the simulated second data stream]); and
	configuring a second system that is different from the first system to process the second data stream (Chandra [0047] FIG. 5 … In general, a scalable production test system 120 is configured to test and monitor (during the test) network-based production service 100; ... The test plan builder may determine the test configuration and the production data required for a test, for example. The test executor 580 may submit jobs to a queue 550 according to the test plan … ;  Chandra [0047], … In alternate embodiments, scalable production test system 120 is implemented separately from network-based production service 100. [Examiner note: the test executor 580 is part of the set of components 100, 120 and 130. The set of components 100, 120 and 130 as the second system).  The test executor 580 submits jobs to a queue for processing the test plan. The test plan as mapped above specifies the filtered/combined production client data as the second data stream.  As a result, the reference discloses the second system (the set of components 100, 120 and 130) is configured to process the second data stream]);
	 wherein generating the simulated second data stream further comprises:			altering at least a portion of the timestamps of a first portion of the plurality of transactions such that the second data stream spans a total time shorter than the first data stream (Chandra [0059] ... As another example, the test plan may combine production request data from a similar time frame from multiple days to simulate peak traffic in the production service. In some embodiments, the test plan the time stamps saved with the production request data may need to be altered to reflect the current time; [0060] … For example, if the test plan created a test profile combining three days worth of data into a single day to create a more stressful test profile, three controllers may be implemented to create test jobs for each day's worth of data in parallel.); and 
			duplicating at least a second portion of the plurality of transactions ([0060] … For example, if the test plan created a test profile combining three days worth of data into a single day to create a more stressful test profile, three controllers may be implemented to create test jobs for each day's worth of data in parallel [Examiner note: the combination of three days worth of data into a single day means copying (duplicating) of the data of each day to merge into one set of data]).
Regarding claim 2, Chandra teaches the method of claim 1, further comprising:		measuring the load on components of the second system based on the processed second data stream (Chandra [0054] … Worker 530 then replays the client requests captured in the production request data to network- based production service 100; [0055] ... In some embodiments, the metrics for determining scaling of workers 530 are one or more job quantity metrics and/or one or more worker load metrics. ... A worker load metric comprises monitoring system metrics such as memory usage, CPU usage, disk usage and/or network usage for the computing resource(s) used to implement the worker(s). In response to at least one of these metrics being above a threshold, more workers may be implemented by load generator 500 [Examiner note: the workers are processing jobs that submits second data stream to the component 100 for further processing.  The monitor of CPU usage as the measuring the load on components based on the processed second data stream]).
	Regarding claim 4, Chandra teaches the method of claim 1, further comprising:		generating a second plurality of transactions based on the plurality of transactions (Chandra [0031] As indicated in 220, in some embodiments, a test plan is created to simulate loads on the production service using production request data; Chandra  [0032] Examples of test profiles specified by the test plan are a straight replay of the production request data for a standard timeframe, a replay of filtered production request data, and/or a combination of several standard timeframes of production request data for a test during a given standard timeframe [Examiner note: as mapped for claim 1 above, production request data is mapped as the first plurality of transactions.  Since the production request data are filtered or combined, the data of the filtered or combined production requests inherently contains the first plurality of transactions.  The set of requests in the filtered or combined production request data is mapped as second plurality of transactions.); and		generating the second data stream further based on the second plurality of transactions (Chandra [0032] Examples of test profiles specified by the test plan are a straight replay of the production request data for a standard timeframe, a replay of filtered production request data, and/or a combination of several standard timeframes of production request data for a test during a given standard timeframe [Examiner note: the data from the filtered or combined request data as the second data stream]).	Regarding claim 5, Chandra teaches the method of claim 1, further comprising:		generating a measurement based on a key performance indicator (KPI) of the second data stream (Chandra [0036] As indicated in 270, in some embodiments, metrics are monitored for auto-shutdown of the simulated load on network-based production service 100. ... Production service metrics that may be monitored may include CPU usage, memory usage, disk usage or network usage [Examiner note: production service metrics that may be monitored may include CPU usage as key performance indicator, the simulated load is based on the test jobs which run using the second data stream]).	Regarding claim 6, Chandra teaches the method of claim 5, wherein the KPI is based on a measurement of a load of any one of: a processor, a memory, and a storage (Chandra [0036] … Production service metrics that may be monitored may include CPU usage, memory usage, disk usage or network usage).	Regarding claim 7, Chandra teaches the method of claim 5, further comprising:		causing the second system to cease processing of the second data stream when a KPI value does not meet a threshold (Chandra [0036] … Production service metrics that may be monitored may include CPU usage, memory usage, disk usage or network usage. One or more of these metrics are compared to a predetermined threshold, in some embodiments. If one or more of the metrics exceeds the threshold, auto-shutdown may occur. .... In some embodiments, auto-shutdown will delete, the job queue, the workers, jobs from the queue, and/or the controllers to stop simulation of the load on the network based production service 100.).
	Regarding claim 8, Chandra teaches the method of claim 1, wherein the second system is any one of: a combination of the first system and a system different than the first system, a system identical to the first system (Chandra, Figure 1, 
    PNG
    media_image2.png
    580
    895
    media_image2.png
    Greyscale
[Examiner note: the combination of components 100 and 120 as the second system, where component 100 corresponds to the first system]).
	Regarding claim 10, Chandra teaches the method of claim 1, further comprising:		causing the second system to process a real time data stream together with the second data stream, wherein the second data stream is generated in real time to supplement the real time data stream. (Chandra [0027] … To stress (e.g. test) the network-based service, the stored client traffic (e.g. production request data) is replayed real-time with current client traffic (e.g., store and request for data … ) [Examiner note: the production request data is replayed real-time as process a real time data stream, current client traffic as the real time data stream]).
Regarding claim 11, the claim 11 is a medium claim corresponding to the method claim 1.  The claim 11 is rejected for the same reasons as that of claim 1.
Regarding claims 12-13, 15-19 and 21, the claims are system claims corresponding to the method claims 1-2, 4-8 and 10.  The claims are rejected for the same reasons as that of claims 1-2, 4-8 and 10.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of O’Byrne (US 20130013584 A1, hereinafter O’Byrne).
the method of claim 1.
	However, Chandra does not explicitly teach wherein the second system comprises the first system utilizing secondary components.
	O’Byrne teaches the second system comprises the first system, utilizing secondary components (O’Byrne [0003] During the development and testing phase of an application, the development team is not allowed to use the production database for several reasons; O’Byrne [0042] The system 600 also includes a generating module 665 to generate a sample database 670 from the sample data of the one or more master tables and the filtered dependent tables. [Examiner note: The system 600 is used for housing both the source database 640 and the test database 670.  The system 600 as the first system, and the sample DB 670 as the secondary components]

    PNG
    media_image1.png
    727
    1136
    media_image1.png
    Greyscale

).
It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of O’Byrne into the teaching of Chandra to result in the limitation of the second system comprises the first system, utilizing secondary components.
One of ordinary skilled would be motivated to do so as utilizing a secondary components in a production system helps production system performance from being affected by the testing process (O’Byrne [0003] During the development and testing phase of an application, the development team is not allowed to use the production database for several reasons. For example, the performance of the current production system may be affected by the development teams if complex queries are run on the 
	Regarding claim 20, the claim 20 is a system claim corresponding to the method claim 9.  The claim 20 is rejected for the same reasons as that of claim 9.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10339038 B1 - implementing a test data tool that generates test data based on production data patterns.
US 20150178366 A1 - techniques and tools for generating synthetic data can support complex database schema and can generate "close-to-real" synthetic data focusing on the effects of data on the performance behavior of its target application.
US 20060224375 A1 - the performance of the system can be measured by analyzing test data generated by automated load testing software. During a network load test the intent is to drive the resource utilization (CPU and I/O) up to measurable levels in order to compute the cost of the resources used by a business function. Test data consists of performance metrics such as percent CPU usage for a given period of time, the number of accesses to a hard drive memory or the number of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




06/16/2021
/V.H.H/
Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162